On information filed in the superior court of Pottawatomie county, charging that Oscar Cofer did unlawfully and feloniously and without authority of law keep and maintain a place located at 7 West Main street, in the city of Shawnee, and known as the Stagg Pool Hall, in which place intoxicating liquors were kept for sale, the plaintiff in error was tried and convicted and his punishment fixed at a fine of fifty dollars and confinement in the county jail for a period of thirty days.
From the judgment rendered on the verdict the defendant appealed by filing in this court on January 13, 1916, a petition in error with case-made.
No brief has been filed and when the case was called on the assignment for final submission no appearance was made in behalf of plaintiff in error.
Upon a careful examination of the record it appears that the evidence is sufficient to support the verdict and the charge of the court fully and fairly presented the law of the case. No error being apparent, the judgment of the court below is affirmed.
 *Page 1